DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-4, and 12-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-11, and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Rejection Withdrawn
The rejection of claims 1-3, and 12-15 under 35 U.S.C. 103 is withdrawn in view of Applicants’ arguments.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Joseph Grunkemeyer on 08/02/2022 and on 08/03/2022.

Please amend claims 11 and 16 as follows:
11. (Currently amended) A method of making the cyclic peptide polymer of claim 4 comprising: providing a first cyclic peptide monomer having the structure:
          
    PNG
    media_image1.png
    483
    605
    media_image1.png
    Greyscale

covalently binding the -CO-OH group of the first cyclic peptide monomer to a solid support having a carboxylic acid-reactive group; 
converting the -NH-Y group to -NH2; 
reacting the -NH2 group with a -CO-OH group of another first cyclic peptide monomer; 
repeating the converting and reacting steps with further first cyclic peptide monomers; 
converting the -NH-Y group to -NH2; 
reacting the -NH2 group with a -CO-OH group of an additional cyclic peptide monomer having the structure:
                        
    PNG
    media_image2.png
    490
    566
    media_image2.png
    Greyscale

  wherein each Y is a protecting group; and 
wherein each Y' is independently selected from H and a protecting group; converting each Y’ to H; and cleaving the cyclic peptide polymer from the solid support; 
wherein the cyclic peptide polymer consists of seven repeat units of the first cyclic peptide monomer and one repeat unit of the additional cyclic peptide monomer.

16. (Currently amended) A method of polymerizing the cyclic peptide of claim 12; wherein each Y is H.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant cyclic peptide and the method of making the cyclic peptide was not uncovered in any prior art.
The closest prior art is Silk et al. (Angew.Chem. Int. Ed. 2019, 58,596 –601). Silk teaches a cyclic peptide monomer but does not teach the exact cyclic peptide of the instant claims where linking is via Lys and Glu, and does not teach the method of making the instant cyclic peptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615